—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated December 21, 1992 (People v Henriquez, 188 AD2d 617), modifying a judgment of the Supreme Court, Queens County (Chetta, J.), rendered December 13, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Miller, Lawrence, O’Brien and Ritter, JJ., concur.